Citation Nr: 0207586	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post hemigastrectomy and vagotomy for duodenal ulcers, 
currently assigned a 20 percent disability evaluation.  

2.  Entitlement to an increased rating for migraine 
headaches, currently assigned a 30 percent disability 
evaluation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1968 to September 1970.  

This appeal is before the Board of Veterans Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (the RO).  In a 
rating decision dated July 28, 1999, the RO considered the 
evaluation of migraine headaches, then evaluated as 10 
percent disabling, evaluation of status post hemigastrectomy 
and vagotomy for duodenal ulcer, then evaluated as 20 percent 
disabling.  The evaluation of migraine headaches, which had 
been 10 percent disabling, was increased to 30 percent 
disabling, effective August 2, 1996.  The evaluation of 
status post hemigastrectomy and vagotomy for duodenal ulcer, 
which was 20 percent disabling, was continued.  By rating 
decision in May 2000, the RO continued the previously 
assigned 30 percent disability rating for migraine headaches.  

The veteran did not appear for a videoconference hearing with 
a Member of the Board scheduled at the RO on January 23, 
2002.  No explanation for this failure to report has been 
submitted.  

The veteran has raised many other issues over the years.  
However, no other issue is currently on appeal.  The only two 
issues certified on appeal by the RO are those set forth on 
the title page, namely entitlement to an increased disability 
rating for status post hemigastrectomy and vagotomy and 
entitlement to an increased rating for migraine headaches.  
In written arguments of April 8, 2002, those are the only two 
issues which the veteran's representative referenced.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that service-connected gastrointestinal symptoms 
are no more than mild with infrequent periods of epigastric 
distress and without any circulatory symptoms.  

2.  The competent and probative evidence of record 
demonstrates that attacks attributable solely to the service-
connected migraine are no more than characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected disabilities so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post hemigastrectomy and vagotomy for duodenal ulcer 
have not been met.  U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7308 (2001).  
  
2.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches have been not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2001).  

3.  The criteria for increased disability ratings for either 
disability on an extra-schedular basis have not been met. 38 
C.F.R. 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected gastrointestinal disability and headaches.  
He contends that his stomach continues to cause him great 
pain along with frequent episodes of epigastric distress and 
that the severity and frequency of his headaches calls for an 
increased disability rating.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions.  In August 2001, the 
veteran was provided a Supplemental Statement of the Case on 
the two issues currently certified on appeal to the Board.  
In November 2001, the RO advised the veteran that assistance 
was available to him regarding his claim and he was provided 
a toll-free phone number to obtain assistance.  The Board 
concludes, based on this procedural history, that the 
provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the record on appeal includes 
many VA examination and treatment records pertaining to the 
two disabilities currently under consideration.  In April 
2002, the representative made written arguments to the Board 
without indicating that any additional evidence is available 
that has not been obtained.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  As described in the factual 
background section below, the veteran has been accorded 
several VA examinations in recent years.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument.  As noted in 
the Introduction, the veteran was scheduled to testify at a 
videoconference hearing at the RO in January 2002.  He failed 
to report for the hearing.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

Specific rating criteria will be described below in 
connection with each issue on appeal.

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court of Appeals for Veteran's 
Claims (the Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board further observes that, where, as here, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Service connection for post-operative duodenal ulcer was 
granted by a rating decision in June 1971.  By a rating 
decision in August 1971, the RO granted service connection 
for headaches, vascular type, etiology unknown.  There was no 
contemporaneous objective evidence reflecting that the 
headaches had a trauma etiology.  

The veteran's VA outpatient treatment records during the 
1990's reflect outpatient visits with no reference to a 
headache problem, in spite of his being seen for a number of 
other complaints.  Although he complained of pain in various 
body parts, he did not describe any headaches.  

The report of a VA examination in March 1995 reflects that 
the veteran complained of symptoms of dumping syndrome.  He 
was 6 feet tall and weighed 187 pounds, which was an increase 
from a year earlier.  There was tenderness of the 
epigastrium.  Blood count was within normal limits with no 
indication of anemia.

In July 1995, the veteran was hospitalized by VA for 
detoxification from alcohol.  The summary of admission to a 
VA medical center in July and August 1995 shows that the 
veteran's primary problem was alcoholism which was considered 
to be severe, including delirium tremens, blackouts, and 
seizures.  He had complaints of reflux.  He appeared well-
nourished.  The VA hospital report for July and August 1995 
further noted that the veteran gave a history of headaches.  
However, no significant complaints were recorded and no 
specific treatment was provided.  The veteran claimed that 
his headaches happened 3 or 4 times a week and lasted 
anywhere from 3 to 24 hours.  He stated that he was light-
sensitive during the episodes and that he also had vertigo.  
He also described blacking out approximately 25 percent of 
the time and sleeping after this happened.  Reportedly, he 
lost consciousness and found himself on the floor.  

The report of psychiatric evaluation of the veteran in 
February 1996 reflects that the veteran's history was 
positive for blackouts.  The diagnoses were alcohol 
dependency and psychotic disorder, not otherwise specified.  

In March 1996 the veteran underwent endoscopic examination by 
VA.  It was noted that the veteran began having epigastric 
pain, which was also described as heartburn-type pain, in 
October 1995.  Examination of the esophagus revealed that the 
mucosa was normal in appearance.  There were no abnormal 
findings regarding the stomach.  The small bowel revealed 
Billroth I anastomosis with normal-appearing mucosa.  The 
diagnoses were hiatal hernia and status post partial 
gastrectomy.    

A report of the veteran's hospitalization by the VA from 
March to May 1996 reflects that he was admitted to be 
assessed because of a risk for self-harm.  It was noted that 
he had had headaches which responded to Tylenol.

A computerized tomography scan of the veteran's head in 
September 1996 was interpreted as being normal.

VA clinical records reflect that the veteran underwent a 
gastrointestinal series in December 1997 and that an ulcer 
was noted at the gastric margin.  When he was seen in 
February 1998, his weight was 175.5 pounds.  By the time he 
was seen in February 1998, he reported no upper 
gastrointestinal symptoms.  

Of record is a report of a gastrointestinal examination of 
the veteran by VA in November 1998.  On physical examination 
it was noted that the veteran's weight remained the same and 
he did not have any signs of anemia.  His abdomen was flat, 
soft and nontender.  There was no organomegaly and bowel 
sounds were normal.  There were diagnoses of history of 
duodenal ulcer with status post hemigastrectomy and vagotomy 
in 1971, and a history of stomach ulcer in December 1997.  

On VA neurological examination in November 1998, a history 
was recorded in which the veteran stated that struck his head 
when jumping off of a truck in Vietnam.  The veteran 
reportedly had had headaches since that time.  At the time of 
the examination the veteran had headaches lasting 
approximately an average of 12 hours up to 16-18 hours, 
occurring 4 to 5 times a month.  With the prolonged 
headaches, the entire front of the veteran's head hurt 
according to him.  In addition to the longer headaches, the 
veteran had briefer ones which lasted 10 to 15 minutes.  
Reportedly, the veteran had blurred vision and photophobia 
with both the longer and shorter duration headaches.  The 
veteran stated that he profusely with the longer duration 
headaches but not with the shorter ones.   According to the 
veteran, he was unable to function with both the short and 
longer duration headaches, but with the briefer headaches he 
was incapacitated for approximately an hour.  The veteran 
found it difficult to function for 40 to 45 minutes after the 
headaches disappeared.  With the longer duration headaches, 
the veteran was unable to function during the duration of the 
headaches plus an hour or two after the headaches stopped.  
The longer headaches were associated with nausea and vomiting 
but not the briefer ones.  Dizziness was present with the 
longer headaches, but not the briefer ones.  Reportedly, the 
veteran experienced severe lightheadedness and saw black 
spots when he was dizzy.  The veteran had chronic photophobia 
with and without headaches.  The veteran was reportedly 
unemployed.  Reportedly, he stopped drinking alcoholic 
beverages in 1995.    

The diagnosis was post-traumatic migraine headaches 
incapacitating with visual disturbances, nausea, dizziness 
and blackouts, secondary to a head injury in Vietnam.  

The examiner noted that, in a statement of the case dated 
October 23, 1996  and in a rating decision of September 26, 
1996, the RO indicated that it was not clear that the 
symptoms the veteran described were attributable to a 
service-connected headache condition or whether they could be 
due to acute and chronic manifestations of alcoholism.  The 
examiner took exception with this and noted that the veteran 
had been in remission of alcoholism since 1995.  The examiner 
also pointed out that no one actually documents the exact 
frequency and severity of headaches.  It was noted that an 
estimate was obtained to the best of the veteran's ability 
and inconsistencies need to be expected because the veteran 
could not remember the exact frequency or duration of the 
headaches.  The examiner described this as a common 
experience.  

The transcript of the veteran's hearing held at the RO on 
August 24, 1999 is of record.  Regarding his gastrointestinal 
system, the veteran testified that he had been on antibiotics 
for the past year; that he was treated at Canton VA Medical 
Center; that he had residuals of a perforated ulcer; and that 
he had a gastrointestinal series in December 1997 at Canton.  
The veteran testified that he had a lot of gas in his 
stomach; that he last worked in 1991; and that he quit 
because his leg and arm went out on him.  The veteran further 
testified that he weighed 176 pounds and a doctor told him 
that his ideal weight was between 185 and 190.  He further 
testified that his weight had been as low as 167.  The 
veteran also testified that his headaches lasted a long 
period of time and that the records from outpatient treatment 
clearly reflected his entitlement to a 50 percent disability 
evaluation.
  
On VA neurological examination in February 2000, the veteran 
described his headaches as being pulsating to the crown of 
his head.  He denied radiation to the forehead or to the 
occipital area.  He complained that, while he had the 
headaches, he experienced blurry vision, watery eyes and 
photophobia.  He also stated that he had approximately 14 to 
15 headaches a month.  Later he stated he had 2 to 3 
headaches per week.  He stated that Tylenol alleviated his 
pain.  He stated that when he had the headaches they were 
prostrating in nature and made him completely useless and 
unable to do anything except lie down.  The veteran was 
described as a well-nourished individual.  The neurological 
examination was essentially normal.  

1.  Entitlement to an increased disability rating for status 
post hemigastrectomy and vagotomy for duodenal ulcers, 
currently evaluated as 20 percent disabling.

Relevant law and regulations

Rating disabilities of the digestive system - in general

There are diseases of the digestive system particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113 (2001).  

Ratings under Diagnostic Codes 7301 though 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2001)

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  See 29 Fed. 
Reg. 6718 (May 31, 2001).  For example, 38 C.F.R. § 4.112 
concerning weight loss was revised.  For purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term " inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.  

Specific rating criteria

The veteran's service-connected status post hemigastrectomy 
and vagotomy for duodenal ulcer is currently rated as 20 
percent disabling under Diagnostic Code (DC) 7308, which 
provides for postgastrectomy syndromes.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2001), a 20 
percent evaluation is warranted for mild postgastrectomy 
syndromes, characterized by infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  A 40 percent evaluation is 
warranted under this code for moderate postgastrectomy 
syndromes, characterized by less frequent episodes of 
epigastric disorders with mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent 
disability rating is warranted for severe postgastrectomy 
syndrome, associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.  


Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for rating disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6.  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount , scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988) at 871. 

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2001).  

Analysis

As noted above in the factual background, the matter of the 
veteran's alcoholism has cropped up at time in connection 
with this issue.  The veteran argues that his 
gastrointestinal problems have been inaccurately attributed 
to alcoholism.    

It is the judgment of the Board that there does not have to 
be consideration of whether alcoholism is, or has been, a 
factor in the veteran's service-connected gastrointestinal 
disability.  The Board will consider all of the veteran's 
gastrointestinal symptoms as part of the veteran's service-
connected disorder, for the purpose of addressing the proper 
evaluation assignable for service-connected gastrointestinal 
disability.  See Mittleider v. West, 11 Vet. App 181, 182 
(1998).

It is clear that the veteran underwent a gastrointestinal 
series in December 1997 and that an ulcer was noted on that 
study.  However, by the time he was seen in February 1998, it 
was reported that the veteran had done well on the medication 
he had been provided.  He reported no upper gastrointestinal 
symptoms.  

When the veteran had a special gastrointestinal examination 
by VA in November 1998, it was again noted that following the 
gastrointestinal series, he had undergone treatment with 
medication and was doing much better.  Again, he did not 
complain of abdominal pain or bleeding.  On physical 
examination it was observed that the veteran's weight 
remained the same and he did not have any signs of anemia.  
The clinical findings were benign and the diagnoses 
referenced mere a history of duodenal ulcer with status post 
hemigastrectomy and vagotomy in 1971 and the history of 
stomach ulcer in December 1997.  There is no recent clinical 
evidence which is indicative of any increase in 
gastrointestinal pathology.   

In the judgment of the Board, this objective medical evidence 
does not reflect that the veteran's service-connected 
gastrointestinal disability approximates a moderate degree of 
disability.  Currently, according to the objective evidence, 
there is no evidence of an ulcer and the veteran's condition 
appears to be asymptomatic.  The veteran's weight has been 
termed stable by clinicians, and this appears to be borne out 
by the record.  There have been no frequent and prolonged 
episodes of severe colic, distention, nausea, or vomiting.  
Circulatory symptoms have not been identified.  In addition, 
none of the symptomatology consistent with the assignment of 
a 60 percent disability rating, such as anemia, has been 
identified.  None of his medical records show any indication 
of malnutrition and indeed he has been described as well 
nourished.  Although the veteran maintains that he has to 
maintain a strict and expensive diet to retain his health, 
there is no indication that such a diet has been prescribed 
or even suggested by his heath care providers.  

Evidence in support of the veteran's claim in essence 
consists of his own self reports of gastrointestinal 
distress.  Although the Board is obligated to consider such 
statements, it accords them relatively less weight of 
probative value than it does the medical examination reports.  
Self interest may play a role in the veteran's reports of 
gastrointestinal problems.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  

In light of the absence of any gastrointestinal complaints on 
the two most recent physical examinations of record, the 
preponderance of the evidence is against assignment of a 
higher disability evaluation under any potentially useful 
diagnostic code.  The Board concludes that a 20 percent 
disability rating adequately compensates the veteran for his 
service-connected gastrointestinal disorder.  

Based on the foregoing, the preponderance of the evidence is 
against a higher disability evaluation under any 
gastrointestinal rating code.  Entitlement to a disability 
rating in excess of 20 percent under Diagnostic Code 7305 is 
not demonstrated.    

2.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

The veteran's service-connected headaches have been evaluated 
under Diagnostic Code 8100 [migraine headaches].  Under this 
diagnostic code, migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month  warrants a 30 percent disability evaluation.  
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).  

Analysis

It is not established by any objective evidence that the 
veteran has characteristic prostrating attacks at a frequency 
required for a higher rating.  However, as noted by the VA 
examiner in November 1998, in essence a decision as to the 
severity of a migraine headache disability must be based on 
statements provided by the veteran himself rather than by 
diagnostic testing.  

As noted above, it is the Board's responsibility to assess 
the credibility and the probative value of proffered evidence 
of record in its whole.  See 38 U.S.C.A. § 7104(a); see also 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

As reported in the factual background section above, the 
veteran has described having very severe and frequent 
headaches.  However, there has been a certain inconsistency 
as to his reports of frequency and severity.  

The Board initially observes that although the veteran 
convinced VA's neurologic examiner in November 1998 that his 
headaches were the result of head trauma sustained during 
service in Vietnam, this is not supported by the objective 
evidence.  The veteran's administrative records reflect that 
he had service in the Republic of Vietnam, but the objective 
evidence does not show that he sustained head trauma 
producing chronic disability there.  This finding is 
consistent with the initial grant of service connection in 
1971 which was for vascular headaches of uncertain etiology, 
not for traumatic headaches.  Although the precise etiology 
of the veteran's headaches is inconsequential from a rating 
standpoint, this disparity appears to be one of a number of 
inconsistencies in the veteran's statements concerning his 
headache disorder. 

When the November 1998 report is compared to the neurological 
examination report of February 2000, the difference is 
apparent.  The examiner in 2000 was not swayed by any 
reference to trauma being the cause of the headaches and 
focused instead on the number and severity of the headaches 
which is at the crux of the rating dilemma.  In so doing the 
examiner noted that the veteran gave inconsistent responses 
with regard to the number of headaches he experienced, even 
during the examination.  This observation of the examiner is 
consistent with the majority of the clinical evidence of 
record.  The veteran has been very inconsistent over the 
years describing the number and severity of his headaches.  
In addition, he has been inconsistent concerning 
symptomatology associated with such headaches.  For example, 
at various times during the November 1988 examination, he 
reported photophobia associated with his headaches but also 
stated that photophobia was not associated with the 
headaches.   

The veteran has similarly been inconsistent as to the 
severity of the allegedly prostrating headaches.  Although he 
has repeatedly indicates that the headaches render him 
useless for many hours, he the veteran has twice reported, 
including on the most recent neurologic examination, that 
Tylenol alleviated his pain.  In that connection, the 
evidence does not show that the veteran has been treated for 
migraine headaches with prescription medications.

Moreover, the objective evidence does not indicate that the 
veteran has headaches which are characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It is clear 
that the veteran has  nonservice-connected disabilities which 
render him unemployable, as evidenced by the grant of 
nonservice-connected disability pension.  It is not shown 
that the migraine produce severe economic inadaptability.  
Even the veteran's own statements do not appear to ascribe 
the headaches as being a factor in his unemployability.  

In short, the objective evidence does not show that the 
veteran experiences very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The Board rejects as lacking credibility the 
veteran's various statements that he experiences 2-3 
prostrating headaches weekly.  The Board thus finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for migraine headaches.  The 
benefit sought on appeal is accordingly denied.  

Extraschedular ratings

In its July 1999 rating decision, the RO concluded that 
entitlement to an extraschedular evaluation was not warranted 
because there was no evidence in the case of unusual or 
exceptional factors that would render the rating schedule 
inadequate for either of the service-connected disabilities 
at issue here.  

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).  

With respect to the service-connected disabilities currently 
under consideration, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Frequent hospitalization for either disability has not been 
demonstrated.  Indeed,  there is no evidence that the veteran 
has been hospitalized for either of the service-connected 
disorders in recent years.  Regarding current employment, the 
evidence does not reflect that either service-connected 
disorder has any role in his unemployability.  During his 
August 1999 hearing, the veteran testified that he last 
worked in 1991 and that he quit because of leg and arm 
problems.  It appears from the record that non service-
connected disability causes the veteran's inability to work, 
as evidenced by the veteran's receipt of nonservice-connected 
disability pension benefits.  

The Board also notes in passing that there is, with respect 
to these disabilities, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.  With respect to each disability, diagnostic testing 
has been pertinently negative.  A review of the medical 
evidence, which has been reported in detail above, fails to 
disclose any unusual clinical manifestations which would take 
the veteran's disability out of the norm contemplated by the 
schedular criteria.  

Although the Board does not necessarily dispute that there is 
some loss of function due to each of the two service-
connected disabilities under consideration, such is 
contemplated in the currently assigned disability ratings.  
See 38 C.F.R. § 3.321(a), 4.1, 4.10; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board has 
determined that the assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) is not warranted 
for either disability.  


ORDER

An increased disability rating for status post 
hemigastrectomy and vagotomy for duodenal ulcers is denied.  

An increased rating for migraine headaches is denied.  



		
	Barry  F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

